Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in regards to application #16/330,583 that was filed on 03/05/2019. Claims 1-10 are currently under examination.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  the element numbers in parenthesis in each claims 1-10 should be deleted for clarity.  Appropriate correction is required.
Claims 10 objected to because of the following informalities:  the recitation ‘of the’ at the end of line 3 should be deleted or the sentence need to be corrected. It seem incomplete..  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘electrical power supply, ‘control means’ in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the electrically conductive element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Horie (US 2015/0344157).
Regarding Claim 1, Horie discloses a controlled-separation connection device (1A, Fig. 1B)) comprises a thermally 5frangible layer (7, Fig. 1B), two thermal confinement layers (4, 5, fig. 1B) between which the thermally frangible layer (7) is arranged, and an electrically conductive element (6, Fig. 1B) arranged between the two thermal confinement layers (4, 5) so as to heat the 10thermally frangible layer by Joule effect when the electrically conductive element carries an electric current (abstract, para. [0009]).  
Regarding Claim 2, Horie discloses a controlled-separation connection device (1A, Fig. 1B))wherein the thermally frangible layer (7, Fig. 1B) is a thin layer made of a first material having a melting point lower than a melting point of a second material in which the electrically conductive element (metal thin film, 6, Fig. 1B) is provided (para. [0026], inherent).  
Regarding Claim 3, Horie discloses a controlled-separation connection device (1A, Fig. 1B)) wherein the electrically conductive element (6, Fig. 1B) is a thin layer of the second material interposed between the thermally frangible 25layer (7, Fig. 1B) and one of the two thermal confinement layers (4 or 5, Fig. 1B, para. [0026], abstract).  
Regarding Claim 5, Horie discloses a controlled-separation connection device (1A, Fig. 1B)) wherein the electrically conductive element (6, Fig. 1B) is in linear or surface contact with the thermally frangible layer (7, Fig. 1B5).  
Regarding Claim 6, Horie discloses assembly of two structural elements (2, 3, Fig. 1A)) temporarily connected by means of a controlled-separation connection device (1A, Fig. 1A) or a 10set of controlled-separation connection devices according to claims 1, one of the two thermal confinement layers (4 or 5, Fig. 1A) of which is attached to one of the two structural elements (2 or 3, Fig. 1A), while the other thermal confinement layer (4 or 5, Fig. 1A  15) is attached to the other structural element (2 or 3, Fig. 1). 
Regarding Claim 8, Horie discloses an assembly of two structural elements (2, 3, Fig. 1A) 25wherein the two structural elements are two stages of a space launch vehicle, or the two structural elements are respectively the upper part of a space launch vehicle and its fairing, or the upper part of a 30space launch vehicle and a payload bearing structure, or a payload bearing structure and a payload (para. [0001], [0008], [0018]).  
Regarding Claim 10, Horie discloses assembly of two structural elements (2, 3, Fig. 1A)) comprising an electrical power supply (8, para. [0055]) and controlled means (i.e. implicit) for closing an electrical circuit including the electrical power supply and the 10electrically conductive element (6, Fig. 1A) or each controlled-separation connection device (1A, Fig, 1A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horie (US 2015/0344157).
Regarding Claim 4, Horie discloses having a first material  (7, insulating resin, para. [0025], [0026]) having a lower melting point than a conductive element (6, Fig. 1A). Horie discloses the claimed invention except for the first material 30is a metal alloy.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the first material 30is a metal alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horie (US 2015/0344157) in view of Medina et al. (US2016/0195378).
Regarding Claim 7, Horie lacks, but Medina teaches an assembly wherein the controlled-separation connection device or the set of 20controlled-separation connection devices extends around one of the two structural elements (1, 2, Fig. 1-5)) and is surrounded by the other 
Regarding Claim 9, Horie discloses an assembly of two structural elements (2, 3, Fig. 1A). Horie lacks, but Medina teaches a two structural elements for a launch structure (1, 2, Fig. 3A) that are two parts of a fastening screw (40, Fig. 3A). It would have been obvious to one of ordinary skill in the art at the time of the invention to make the two structural elements of Horie part of fastening screw as taught in Medina in order to secure the structural elements while controllably  separating stages from each other, of a launcher and of its cap or a stage and the payload, of missiles, space probes, or even planes, in the case of a payload release.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642